Citation Nr: 9906232	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  98-04 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disability.

2.  Entitlement to service connection for the residuals of 
left and right ankle injuries.

3.  Entitlement to service connection for chronic heart 
disease, also claimed as hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty service from October 20, 
1978, to December 15, 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which found that the claims for entitlement to 
service connection for a chronic back disability, for the 
residuals of left and right ankle injuries, and for chronic 
heart disease, also claimed as hypertension, were not well 
grounded.

A videoconference hearing was held before a Member of the 
Board sitting in Washington, D.C. and the veteran in Jackson, 
Mississippi, in October 1998.  The undersigned Member was 
designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of a chronic back 
disability.  In-service pathology is found to be acute and 
transitory.

3.  The evidence of record does not currently show a chronic 
back disability.

4.  The evidence of record does not currently show the 
residuals of a left or right ankle injury.

5.  Neither chronic heart disease nor hypertension were shown 
in service.  The initial manifestation of heart disease and 
hypertension many years following the veteran's separation 
from service is not shown to be related to his service.

6.  The evidence does not relate the current heart disease 
and hypertension with any in-service event or occurrence.


CONCLUSIONS OF LAW

1.  A claim for entitlement to service connection for a 
chronic back disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).

2.  A claim for entitlement to service connection for the 
residuals of left and right ankle injuries is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).

3.  A claim for entitlement to service connection for chronic 
heart disease, also claimed as hypertension, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

I.  Entitlement to Service Connection for a Chronic Back 
Disability

The veteran contends, in essence, that he injured his back in 
service and is entitled to service connection thereto.  
Service medical records reveal that the veteran sought 
treatment in December 1978 for low back pain.  Physical 
examination showed poor range of motion with pain.  The 
clinical assessment was questionable myalgia and he was 
referred to physical therapy.  A physical therapy note 
revealed a one and one-half hour history of low thoracic and 
lumbar low back pain after the veteran had lifted a desk.  
The clinical assessment was acute strain.  Shortly thereafter 
the veteran was discharged.

Post service medical records reveal that the veteran did not 
seek treatment for a back disorder again until February 1993, 
nearly 15 years after service separation, when he reported a 
history of injuring his back in January 1993 requiring 
hospitalization for two weeks in Ohio where he was working at 
the time.  He indicated that a previous MRI had showed nerve 
damage and he asserted that he was completely disabled and 
was being supported by workers compensation.  The clinical 
impression was low back injury.

In November 1995, the veteran underwent physical therapy for 
the residual of left hemiparesis.  At that time, he reported 
a history of low back injury approximately two years 
previously and questionable left leg radiculopathy.  The 
clinical impression was status post back injury.  A CT scan 
of the lumbo-sacral spine showed that the lumbosacral spine 
was within normal limits except for minimal facet joint 
narrowing.  He later complained of a history of left thigh 
sensitivity and pain in an outpatient treatment note dated in 
January 1996.  The clinical impression was possible left 
femoral cutaneous neuropathy.  Several days later, he again 
reported a history of chronic low back pain; however, no 
particular findings were made with respect to a low back 
disorder at that time.  

At a hearing before a Member of the Board in October 1998, 
the veteran testified that he fell down two flights of stairs 
in service while hurrying to formation.  He indicated that he 
was transported to the dispensary by ambulance and was 
released after a couple hours.  He returned daily for 
therapy.  He stated that he had problems with his back when 
he initially got out of service and continued to have 
problems today.  He received private medical treatment after 
service and was going to attempt to obtain those records.  
The Board notes parenthetically that no additional records 
have been associated with the claims file since the hearing.  
He described having difficulty sitting in a chair, was not 
able to lift his children, and wore a back brace.  Treatments 
included spray, pain pills, muscle relaxants, and occasional 
Cortisone shots.  He indicated that he could not work but had 
apparently been turned down for Social Security disability.  

Review of the service and post-service medical records in 
this case fails to reveal any chronic low back disorder in 
service that continued thereafter.  Specifically, although 
the veteran reported a single episode of back pain during his 
brief period in service, there is no evidence that the injury 
was of a chronic nature, as evidenced by a diagnosis of acute 
strain made in service.  Moreover, the in-service injury was 
clearly associated with an incidence of lifting a desk.  
Further, the veteran has failed to relate any current back 
pathology to service by any competent evidence.  
Specifically, in 1993, the veteran related a history of 
injuring his back on the job, which required two weeks of 
hospitalization.  Two years later, he related a history of a 
prior back injury consistent with the 1993 back injury.  
Significantly, such reported history was given in conjunction 
with necessary medical treatment, and is therefore highly 
probative.  Accordingly, the Board finds that more recent 
findings of back pathology have not been associated by any 
competent medical evidence to any in-service occurrence or 
event.  


II.  Entitlement to Service Connection for the Residuals of 
Left and Right Ankle Injuries

The veteran contends, in essence, that he injured his left 
and right ankles in service and should be service connected.  
Service medical records reveal that the veteran twisted his 
right ankle shortly after entering into active duty.  The 
clinical assessment was a Grade II sprain and he was placed 
in a walking cast.  It appears that the cast was subsequently 
removed and range of motion exercises were recommended.  One 
day later, he reported that he sprained the right ankle again 
coming down stairs.  An X-ray report showed no fracture or 
dislocation and he was recasted.  Two weeks later, the cast 
fell off and the clinical assessment was resolving grade II 
sprain and he was given an ankle brace.  He was discharged 
several weeks later.  Post service medical records reveal no 
treatment or diagnosis of a left or right ankle disability.

At the Board hearing, the veteran testified that he injured 
his ankles as a result of falling down the stairs at the same 
time he injured his back.  He received treatment from the 
same private treating physicians as his back disorder.  He 
complained of swelling, an inability to stand for very long, 
and pivoting caused severe pain.  He could not walk up and 
down steps and wore orthopedic insteps in the soles of his 
shoes.  He had also been instructed to soak his feet in ice.  
His ankle disabilities also interfered with his ability to 
work.

After a review of the evidence, the Board must conclude that 
the veteran's contentions, to the effect that he has 
residuals of left and right ankle injuries, are not supported 
by the record.  In particular, the Board notes that the post-
service medical evidence does not indicate that he is 
currently being treated or has ever been treated for a left 
or right ankle disability.  Post-service medical 
documentation reveals treatments and hospitalizations for a 
myriad of medical disorders but there is no indication in the 
file that left or right ankle disabilities are currently 
manifested.  While the veteran has indicated that he injured 
his left ankle in service, it must be emphasized that the 
medical evidence of record does not show that any residuals 
of a left or right ankle disability are exhibited at this 
time.

Since, as previously discussed, service connection cannot be 
granted for a disability that is not currently manifested, 
the Board must find that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that service connection for the 
residuals of left and right ankle disabilities could be 
granted.  The Board accordingly finds that his claim for 
service connection for these residuals is not well grounded 
and is therefore denied.  

III.  Entitlement to Service Connection for Chronic Heart 
Disease, Also Claimed as Hypertension

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of chronic heart 
disease or hypertension.  Further, there is no indication of 
any inservice complaints suggestive of chronic heart disease 
or hypertension.

Post service medical records reveal that the veteran was 
hospitalized in August 1982 for complaints of pleuritic left 
chest pain with numbness down into his left arm and hand.  He 
underwent an echocardiogram, holter monitor, and a cardiac 
catheterization, which revealed normal coronary arteries.  
The chest pain was thought to be noncardiac in nature and due 
to a musculoskeletal problems from a recent crush injury to 
the chest, abdomen, and left extremities as a result of an 
automobile accident in October 1991.  He was discharged after 
approximately two weeks.

In February 1993, the veteran reported that he had been 
hospitalized in August 1992 for atypical chest pain and had 
mild cardiomegaly, an incomplete bundle branch block and an 
ejection fraction in the low 50s.  He reflected that since 
discharge, he had done well with only occasional chest pain.  
The clinical assessment was musculoskeletal chest pain.  In 
June 1993, he sought treatment for chest pain and pain when 
he breathed.  He related a history of hypertension and daily 
headaches.  The clinical assessment was muscle contraction 
headaches and hypertension.  

In an August 1995 VA treatment note, the veteran related that 
he sought treatment at a private hospital for headaches, was 
told he had hypertension, and was given a prescription that 
he never filled.  He complained of stiffness in the neck, 
back and legs, and numbness in the left leg, left face, and 
left arm.  His blood pressures were 143/96 and 132/84 at the 
time of examination.  A CT scan of the head showed no 
intracranial abnormalities.  The clinical assessment was 
labile hypertension.

In November 1995, the veteran was hospitalized at the Delta 
Regional Medical Center to rule out a cerebrovascular 
accident, and secondarily for uncontrolled hypertension and 
atypical chest pain, among other things.  Upon admission, he 
related a ten year history of hypertension and a six year 
history of atypical chest pain.  He also reported that he had 
been hospitalized at the Jackson VA Medical Center two months 
previously with uncontrolled hypertension and indicated that 
he had had a stroke affecting the left side of his body at 
that time.  After a work-up, the veteran was discharged after 
twelve days with a final diagnosis of left-sided hemiparesis 
of unknown etiology - a convulsion reaction could not be 
ruled out, uncontrolled hypertension, noncompliance with 
medications, and atypical chest pain, among others.

At the October 1998 videoconference hearing before the Board, 
the veteran testified that he reported chest pain when he was 
on active duty and was told that he had a heart murmur but it 
was not serious.  He indicated that it continued to bother 
him and he went to the VA in 1986, had a heart 
catheterization, and was told that he had a blockage.  He 
observed that he had had another catheterization in May 1998 
and his arteries were closing up.  He continued to have chest 
pain, even without exertion.  Medications included 
Nitroglycerin and he was seen in the clinic every other 
month.

Based on the evidence of record and the applicable laws and 
regulations set forth above, the Board finds that the 
veteran's heart disorder and hypertension were not present 
during service.  As noted, service medical records are 
negative for a heart disorder or hypertension, or any 
symptomatology suggestive of a heart disorder or 
hypertension.  In addition and importantly, the medical 
evidence of record reveals that he did not seek treatment 
until 1992, nearly 15 years after service separation.  
Significantly, none of the medical examiners have attributed 
his heart disorder or hypertension to his active service, nor 
have they indicated that it was of long standing duration.  
Presumptive service connection is not in order as the 
pathology was not noted within 1 year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Moreover, when the veteran was fairly recently hospitalized 
for a cerebrovascular accident, he related a ten year history 
of hypertension and a six year history of atypical chest 
pain, dating the disorders, by his own testimony, to no 
earlier than 1985, or seven years after service separation.  
Such reported history was given in conjunction with necessary 
medical treatment, and is therefore highly probative.  
Therefore, the veteran has failed to show a medical nexus 
between service and a claimed heart disorder and 
hypertension, as required by law.  See Caluza v. Brown, 
7 Vet. App. 498 (1995).  Thus, despite his contentions that 
he has had a heart disorder and hypertension since service, 
the evidence does not support a finding of a heart disorder 
or hypertension in service, nor does the evidence show that 
his claimed disability was the result of disease or injury 
incurred in service.  Because the evidence fails to show a 
heart disorder or hypertension in service, his subsequent 
manifestation of a heart disorder and hypertension cannot be 
said to be service connected and the claim is not well 
grounded.

In conclusion, with respect to all the above claims for 
entitlement to service connection, the Board has considered 
the veteran's statements and sworn testimony that, in 
essence, he has had these disorders since separation from his 
brief period of service in 1978. Although the veteran's 
statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran's assertions are not deemed to be credible in 
light of the other objective evidence of record showing no 
continuing findings indicative of the disorders.  The veteran 
lacks the medical expertise to offer an opinion as to the 
existence of current pathology, as well as to medical 
causation of any current disability.  Id.  In the absence of 
competent, credible evidence of continuity of relevant 
symptomatology, service connection is not warranted for the 
claimed disabilities.


ORDER

Entitlement to service connection for a chronic back 
disability is denied on the basis that the claim is not well 
grounded.

Entitlement to service connection for the residuals of left 
and right ankle injuries is denied on the basis that the 
claim is not well grounded.

Entitlement to service connection for heart disease, also 
claimed as hypertension, is denied on the basis that the 
claim is not well grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 Department of Veterans Affairs

